Citation Nr: 1634973	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-22 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right rotator cuff tear with repair, as secondary to service-connected disease or injury.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from December 1989 to December 1995.  
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.       

In April 2013, the Veteran testified at a Travel Board hearing.  A copy of the transcript of the hearing is included in the record.  In December 2013, the Board remanded this matter for additional development.  The case is again before the Board for appellate consideration.  

The Veterans Law Judge (VLJ) who conducted the April 2013 hearing is not available to decide this case.  A VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In April 2016, the Board offered a new hearing before the VLJ currently assigned to this appeal.  38 C.F.R. § 19.3(b).  The Board notified the Veteran that if no response were received within 30 days, the Board would proceed with the case without a new hearing.  As the Veteran did not respond to the April 2016 offer, the Board will proceed with this case.  

The record consists entirely of electronic claims files and has been reviewed.  New evidence has not been submitted into the record since the most recent Supplemental Statement of the Case (SSOC) dated in June 2014.  


FINDING OF FACT

Service-connected right knee injury proximately caused a right rotator cuff tear.  
 



CONCLUSION OF LAW

Residuals of a right rotator cuff tear are proximately due to service-connected right knee injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that disability from a service-connected right knee disorder caused a fall that injured his right shoulder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).S

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a service connection finding is warranted here.  

First, the record documents current right shoulder disability.  Private and VA medical evidence dated between June 2007 and June 2014 notes status post debridement and rotator cuff tear repair of the right shoulder with residual pain and loss of mobility.  The evidence documents that the Veteran injured his right shoulder in June 2007, underwent magnetic resonance imaging in July 2007 (which noted the tear), underwent rehabilitative therapy with VA, and underwent private right shoulder surgery in October 2007. 

Second, the Veteran is currently service connected for right knee disability.  Since December 1995, the Veteran has been service connected for residuals of an in-service right knee injury.  

Third, the evidence does not preponderate against the Veteran's claim that right knee disability caused an accident which injured the right shoulder.  

On the one hand, certain evidence does not favor the Veteran's claim.  VA sought and obtained two medical opinions into the claim, neither of which supports the Veteran's case.  As noted in the December 2013 remand, the Veteran underwent VA compensation examination into his claim in January 2008.  In the report and opinion, the examiner indicated that she could not offer an opinion "without resorting to mere speculation."  Pursuant to the Board's December 2013 remand, another opinion was requested.  The Veteran again underwent VA compensation examination into his claim in June 2014.  In the subsequent report and opinion, this examiner also indicated that an opinion could not be provided "without resorting to mere speculation."  This examiner did state, however, that he could not "find any documentation supporting the claim."  Further, the examiner stated that emergency room treatment records dated soon after the injury do not note knee disability.  Thus, although neither opinion expressly opposes the claim, neither supports the claim.  

On the other hand, the lay evidence of record supports the secondary service connection claim here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  During his Board hearing, the Veteran stated that, while hanging a "tongue in groove for [his] ceiling" in June 2007, he climbed onto a ladder and his right knee buckled and gave way causing him to fall.  He indicated that when he reached back with his right hand to try to support and stabilize himself, he felt something tear in his right shoulder.  In the same hearing, the Veteran's spouse indicated that she was helping the Veteran near the ladder, and witnessed the knee buckle, and the shoulder injury.  This testimony is consistent with the Veteran's July 2007 service connection claim, in which he notes the ladder, the knee giving way, and the accident leading to the right shoulder injury.  In the July 2007 claim, the Veteran also requested an increased rating for the right knee disability, citing the increased severity of the disorder, and the recent accident involving the ladder and shoulder injury.  Furthermore, the lay assertions noted in medical records following the accident are generally consistent with the description of the accident.  As indicated earlier, the June 2014 VA examiner stated that VA emergency room treatment records dated soon after the accident do not note complaints of knee pain leading to the accident.  However, VA treatment records dated later in June 2007 do note the accident involving the ladder caused by the knee giving way.  Moreover, the January 2008 and June 2014 VA reports, in addition to VA treatment records dated from June 2007, indicate a consistent story - that working with a ladder led to knee trouble which caused the Veteran to grab with his right arm, which then led to the rotator cuff tear.  

The lay assertions are of probative value here because the Veteran and his spouse are competent to provide them.  As lay persons, each is competent to comment on observable matters, such as pain, limitation and, in this case, falling.  See Jandreau, supra.  Furthermore, the Board finds the statements from the Veteran and his spouse to be credible.  Their description of the accident is consistent with the record, and is certainly plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In its December 2013 remand, the Board sought medical commentary that would resolve this issue, particularly in light of the January 2008 VA examiner's statement that a medical opinion on this matter would be speculative.  In response, the Veteran underwent VA examination in June 2014.  But the examination report mirrors the January 2008 report in that the examiner stated that it would be speculative to offer a medical opinion here.  Nevertheless, as the claim here hinges on the credibility of the statements from the Veteran and his spouse, the evidence detailed above is sufficient to grant service connection.  

Based on the foregoing, the Board finds that the evidence supports the claim that the right knee injury caused a fall, resulting in the right rotator cuff repair.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of right rotator cuff tear with repair is granted.   



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


